Jordan, Chief Justice.
June Deans appeals from an order dismissing Kingston Development Corporation. The order left her action for fraud, breach of contract, and to set aside a judgment pending against the other defendant, Paul Shapiro. Kingston was dismissed because of the pendency of another action by June Deans against Kingston. Deans v. Kingston Dev. Corp., 159 Ga. App. 721 (1981). See Cooper v. Public Finance Corp., 146 Ga. App. 250, 251 (1) (246 SE2d 684) (1978).
The order sought to be appealed is not “final” within the meaning of Code Ann. § 6-701(a)l because the cause against Shapiro still is pending in the trial court. Wise v. Ga. State Bd. for Examination, &c. of Architects, 244 Ga. 449 (260 SE2d 477) (1979). No express direction and determination was made by the trial court pursuant to Code Ann. § 81A-154 (b). Wise, supra. No certification has been obtained from the trial court pursuant to Code Ann. § 6-701 (a)2(A), and no application has been made to this court pursuant to Code Ann. § 6-701 (a)2. Wise, supra. The order sought to be appealed does not fall within any of the enumerated exceptions set forth in Code Ann. § 6-701 (a)3 so as to be appealable despite lack of finality and lack of certification and application. Accordingly, the appeal must be dismissed. Wise, supra.

Appeal dismissed.


All the Justices concur.